UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4697


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TIFFANY MAE JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:10-cr-00056-RLV-DSC-4)


Submitted:   March 29, 2013                 Decided:   April 17, 2013


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, William M. Miller,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tiffany      Mae   Jones    was        indicted       along       with      seven

co-defendants and charged with conspiracy to possess with intent

to   distribute        oxycodone,    as    well       as     two    substantive         counts,

including possession with intent to distribute oxycodone, and

possession with intent to distribute marijuana and aiding and

abetting the same.            Jones pleaded guilty to all three counts

without the benefit of a plea agreement.                             The district court

granted a downward variance and sentenced Jones to thirty-three

months     of    imprisonment.            On       appeal,       Jones     challenges       the

district court’s calculation of drug quantity attributed to her

and contends that she should have received a mitigating role

reduction for having a minimal role in the offense.                               Finding no

error, we affirm.

               We review Jones’s sentence for reasonableness “under a

deferential       abuse-of-discretion              standard.”             Gall    v.     United

States,    552 U.S. 38,   41,     51       (2007).         This    review       entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                      Id. at 51.            In determining

procedural       reasonableness,        this        court     considers          whether    the

district       court     properly    calculated            the     defendant’s         advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue    for    an     appropriate      sentence,          considered      the     18    U.S.C.

§ 3553(a) (2006) factors, selected a sentence based on clearly

                                               2
erroneous         facts,       and     sufficiently             explained       the    selected

sentence.         Id. at 49-51.

                 If   the     sentence      is     free    of     significant         procedural

error,      this      court     reviews      it    for     substantive       reasonableness,

“tak[ing] into account the totality of the circumstances.”                                  Id.

at    51.        If     the    sentence      is        within    or     below   the     properly

calculated Guidelines range, the court applies a presumption on

appeal      that      the     sentence      is    substantively          reasonable.      United

States      v.     Susi,      674 F.3d 278,        289    (4th     Cir.   2012)    (below

Guidelines            sentence         is         entitled         to       presumption      of

reasonableness); United States v. Mendoza-Mendoza, 597 F.3d 212,

217 (4th Cir. 2010).                Such a presumption is rebutted only if the

defendant shows “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                        United States v. Montes-Pineda,

445 F.3d 375,    379    (4th     Cir.      2006)       (internal     quotation    marks

omitted).

                 Jones alleges that the district court erred in relying

on the testimony of her co-defendant, Amber Babb, in determining

drug    quantity         because      Babb’s       testimony          was   unreliable.      In

particular, she cites the inaccuracies regarding the time frame

that she could have distributed oxycodone pills in 2010 because

part of that year she was incarcerated.                           The Government counters

that the court’s drug quantity finding was based on drug amounts

with which Jones was directly involved and not based entirely on

                                                   3
Babb’s   statements.        Further,       the    Government    argues,     because

Jones was convicted of conspiracy to distribute any quantities

involved in the conspiracy that were reasonably foreseeable to

Jones were attributable.

           We review the district court’s “drug quantity finding

for clear error.”         United States v. Kellam, 568 F.3d 125, 147

(4th Cir. 2009).         This deferential standard of review requires

reversal only if this court, upon review of the record as a

whole, “is left with the definite and firm conviction that a

mistake has been committed.”             Easley v. Cromartie, 532 U.S. 234,

242   (2001)   (internal       quotation      marks    omitted).     It    is     well

settled that, when determining the drug quantity to attribute to

a defendant convicted of a drug conspiracy, “the district court

may   attribute     to   the    defendant        the   total   amount     of    drugs

involved in the conspiracy, provided the drug quantities were

reasonably foreseeable to the defendant and are within the scope

of the conspiratorial agreement.”                United States v. Randall, 171
F.3d 195, 210 (4th Cir. 1999).

           The district court’s approximation of drug weight was

based on amounts with which Jones was directly involved.                          The

evidence   showed    that      Jones     participated     in   and   was       present

during trips to Florida to obtain oxycodone pills and that, in

addition to distributing pills herself, also discussed the North

Carolina   distribution        process    with     co-conspirator    Adam      Jones.

                                          4
There    was      also   sufficient    evidence      to    support     the    district

court’s       finding     regarding     the     number         of   oxycodone    pills

involved.         In addition to Babb’s testimony, there were specific

examples of Jones’s drug distribution activities described in

the presentence report and corroborated by statements from other

co-conspirators regarding Jones’s involvement.

                 Accordingly, Jones fails to establish any clear error

in     the    district    court’s      calculation        of    the   drug    quantity

attributable to her.            See Kellam, 568 F.3d at 147 (noting that

the district court’s drug quantity finding must be supported by

a preponderance of the evidence and concluding that testimony

received at trial and sentencing supported the court’s finding);

Randall, 171 F.3d at 210-11 (explaining that a defendant bears

the burden of establishing that information in the presentence

report the district court relied on in calculating the relevant

drug quantity is incorrect).

                 Jones also challenges the district court’s refusal to

apply a mitigating role adjustment, which we review for clear

error.       See United States v. Powell, 680 F.3d 350, 359 (4th Cir.

2012).       Pursuant to U.S. Sentencing Guidelines Manual § 3B1.2

(2011),      a    district   court    may   decrease      a     defendant’s     offense

level upon finding that the defendant played a minor or minimal

role    in    the    offense.     In    light   of    the       evidence     previously

discussed, including Jones’s role in the conspiracy throughout

                                            5
its duration, controlled buys from Jones, her presence on doctor

shopping     trips   in   Florida,    and   her    discussions      about   the

conspiracy with Adam Jones and others, we conclude that Jones’s

role was “material or essential to committing the offense[s],”

United States v. Akinkoye, 185 F.3d 192, 202 (4th Cir. 1999)

(internal     quotation   marks    omitted),      and   determine    that   the

district court did not clearly err in refusing to apply the

adjustment.

            We   therefore      conclude    that    the   district     court’s

sentence was reasonable and affirm the judgment.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before   the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      6